Citation Nr: 0208753	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 20, 
1993, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 20, 
1993, for a grant of a total rating based upon individual 
unemployability (TDIU).

(The issue of whether an April 1991 decision by the Board of 
Veterans' Appeals (Board) denying service connection for PTSD 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE) is addressed in a separate decision 
under a different docket number).


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including a period of service in the Republic 
of Vietnam, and was awarded the Combat Infantryman's Badge, 
among other awards and citations.

This matter is before the Board, on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In a July 1996 rating 
decision, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling, effective February 14, 
1994.  In a June 1997 rating decision, the RO increased the 
rating for the veteran's PTSD to 70 percent and granted TDIU, 
effective February 14, 1994.  In an April 1998 Hearing 
Officer's Decision, an earlier effective date of April 20, 
1993, was assigned for the veteran's grant of service 
connection for PTSD and TDIU.  The veteran challenges the 
April 1993 effective date and provided testimony at hearings 
before the RO in April 1998, and before the undersigned Board 
Member in March 1999.  Transcripts of both hearings are of 
record.

In May 2000, the Board held that the criteria for an 
effective date earlier than April 20, 1993, for a grant of 
service connection for PTSD and/or a grant of TDIU were not 
met.  The veteran appealed the Board's May 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court), which vacated the Boards decisions 
in the case in May 2001 and remanded the case to the Board 
for readjudication.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran filed an original claim for entitlement to 
service connection for PTSD in July 1988, which was denied by 
the Board in April 1991.

3.  The veteran did not appeal the Board's April 1991 
decision to the Veterans Claims Court and a valid claim of 
CUE in the Board's April 1991 decision has not been 
presented.

4.  By correspondence received on April 20, 1993, the veteran 
filed a claim for nerves and stress, which was construed as a 
claim for nonservice-connected pension and denied by rating 
decision dated in August 1993.

5.  By correspondence dated in February 1994, the veteran 
related that he desired to reopen his claim for PTSD.

6.  By rating decision dated in July 1996, the RO granted the 
veteran's claim for PTSD and assigned an effective date of 
February 14, 1994.

7.  By rating decision dated in June 1997, the RO increased 
the veteran's disability rating for PTSD and granted 
entitlement to TDIU, which was also made effective to 
February 1994.

8.  In an April 1998 Hearing Officer's Decision, the Hearing 
Officer construed the veteran's April 1993 correspondence as 
a claim for compensation, as well as pension, and assigned an 
effective date of April 20, 1993, for the grant of service 
connection for PTSD and for TDIU.

9.  No written communication was received from the veteran 
prior to April 20, 1993, which could constitute an a claim 
for service connection for PTSD or for TDIU.

10.  PTSD is the veteran's only service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 20, 
1993, for a grant of service connection for PTSD are not met.  
38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(p), 3.155, 3.160, 3.400, 20.1105 (2001); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

2.  The criteria for an effective date earlier than April 20, 
1993, for TDIU are not met.  38 U.S.C.A. §§ 5103A, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 3.155, 3.160, 3.340, 
3.400, 4.16, 20.1105 (2001); Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  The effective date of an award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance (where the reopening is not due to new service 
medical records), or a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2001) (emphasis added).  The 
effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2001) (emphasis added).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  The Rodriguez court 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, whether 
"formal" or "informal" must be "in writing" in order to 
be considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defined "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Rodriguez court stated that when 
38 C.F.R. § 3.155(a) referred to "an informal claim," it 
necessarily incorporated the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160 (2001).  When a 
claimant requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable.  38 C.F.R. 
§ 20.1105 (2001). 

Further, the Board notes that a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total, where it is found that the 
disabled person is unable to secure or follow substantially 
gainful occupation as a result of a service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, providing at least one disability 
is ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Factual Background.  The veteran's original claim of 
entitlement to service connection for PTSD was received in 
July 1988.  His claim was subsequently denied by a July 1989 
rating decision, and also denied by a decision of the Board 
dated April 30, 1991.  The evidence on file at the time of 
the April 1991 decision included the veteran's service 
medical records, a September 1988 VA examination, and a VA 
psychiatric hospitalization in June 1989 for evaluation of 
his PTSD claim.  This hospitalization included a Social Work 
Survey, psychology testing, and a Reconciliation of Diagnosis 
by a board of three psychiatrists.

Following the Board's April 1991 decision, the RO received a 
copy of a Power of Attorney Authorization and Fee Agreement 
for Matter Pending Before the Veterans Administration, the 
Board of Veterans Appeals, or the Court of Veterans Appeals.  
This document, and an attached correspondence, were both 
dated in June 1991.  While this document explained the 
general nature of the relationship between the veteran and 
his attorney regarding VA, no specific mention was made 
regarding the veteran's PTSD claim.

The next written communication the RO received from the 
veteran was dated April 20, 1993.  At that date, the veteran 
submitted a VA Form 21-526, Application for Compensation or 
Pension, and documents in support thereof.  The veteran 
stated that the nature of the sickness, disease, or injuries 
for which this claim was made included "nerves" and 
"stress."  The evidence submitted in support of his claim 
included a February 1993 letter from the Social Security 
Administration (SSA) which notified the veteran that changes 
were being made to his Supplemental Security Income payments, 
effective January 1, 1993.  The RO apparently construed the 
veteran's April 1993 VA Form 21-526 as a claim for 
nonservice-connected pension benefits, and denied the claim 
by rating decision dated in August 1993.

On February 14, 1994, the RO received a statement from the 
veteran in which he reported, among other things, that he 
wanted to reopen his claim for service connection for PTSD.  
He noted that he was treated at the VA in June and July 1993 
for the condition, and felt that he had sufficient stressors 
under the law for PTSD.  He was subsequently accorded several 
VA examinations and VA medical treatment records were 
obtained for the period from May 1973 to March 1997; however, 
these records reflect no treatment for PTSD prior to April 
20, 1993.  Various private medical records were also added to 
the file after April 20, 1993.  This evidence includes the 
records used in support of a January 1991 SSA determination 
that the veteran was under a "disability" as defined by the 
Social Security Act, and that he had not engaged in 
substantial gainful employment since October 27, 1988.

In a July 1996 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective February 14, 1994.  A decision regarding the 
veteran's TDIU claim was deferred at that time.  By a June 
1997 rating decision, the RO increased the assigned rating 
for the veteran's PTSD to 70 percent and granted TDIU, 
effective February 14, 1994.  

At his April 1998 personal hearing, the veteran contended 
that the Board's April 1991 decision denying service 
connection for PTSD contained CUE.  Thus, he contended that 
he was entitled to an effective date back to when he made his 
original claim for PTSD in July 1988.  He testified that he 
had been unemployed since 1982.  Also, he testified that he 
went through a job assistance and training program at VA for 
three years, as well as the Indiana State Employment office, 
and he was still unable to get employment.  

In an April 1998 Hearing Officer's Decision, an earlier 
effective date of April 20, 1993, was assigned for the 
veteran's grant of service connection for PTSD and TDIU.  The 
Hearing Officer determined that the April 20, 1993, 
correspondence was a claim for compensation as well as a 
claim for nonservice-connected pension benefits.  The Hearing 
Officer also found that the veteran filed a specific claim 
for PTSD on February 14, 1994, within one year of the filing 
of the claim for pension.  Moreover, on his claim for pension 
the veteran had noted stress and nerves.  Therefore, the 
Hearing Officer concluded that the VA Form 21-526, which was 
received on April 20, 1993, constituted the veteran's first 
claim for PTSD since the April 1991 Board decision, and 
assigned an effective date in accordance thereof.  Since the 
veteran's TDIU was effective the same date as service 
connection for PTSD, the effective date of the TDIU was also 
April 20, 1993.

At his March 1999 hearing before the Board, the veteran 
reiterated his contention that he should be granted an 
effective date back to July 1988 for his PTSD as the April 
1991 Board decision was the product of CUE.  He testified 
that he tried to work at the Post Office and several 
manufacturing plants after his discharge from service, but 
that he was unable to keep employment.  Also, he testified 
that he applied for VA and SSA benefits at the same time.  He 
stated that he last had substantially gainful employment in 
1982.  Further, he testified that he had undergone vocational 
rehabilitation at VA in 1984, 1985, and 1986, but that he was 
still unable to obtain employment.

Analysis.  In a separate decision issued this date, the Board 
has determined that there was no CUE in the Board's April 
1991 decision and that the motion for revision or reversal of 
the April 1991 decision failed to comply with 38 C.F.R. 
§ 1404(b).  As such, the April 1991 decision is considered 
final and binding.  Therefore, the effective date for the 
grant of service connection cannot be earlier than the date 
of receipt of the veteran's application to reopen this claim.  
Thus, in determining whether the veteran is entitled to an 
effective date earlier than April 20, 1993, the Board must 
review the claims folder to determine whether the veteran 
submitted a formal or informal claim to reopen his PTSD claim 
prior to that date, and, if so, the status of such claim.  

The threshold issue is whether the veteran submitted a claim 
for PTSD between April 30, 1991 (the date of the Board 
decision) and April 20, 1993 (the current effective date), 
upon which an earlier effective date could be established.  
Normally, once a veteran files a claim, the claim remains 
open and pending until final action is taken by the RO.  See 
Meeks v. Brown, 5 Vet. App. 284, 287 (1993) (holding a "1970 
rating decision was not a final decision and [case] remains 
pending"); 38 C.F.R. § 3.160 (defining a pending claim as 
"[a]n application, formal or informal, which has not been 
finally adjudicated"). 

After a review of the claims file, the Board finds that the 
only written communication received from the veteran in the 
period between the Board decision of April 30, 1991, and the 
VA Form 21-526, which was received on April 20, 1993, was the 
copy of the June 1991 Power of Attorney and Fee Agreement 
document between the veteran and his then attorney.  However, 
no specific mention was made regarding the veteran's PTSD 
claim.  Accordingly, this document does not constitute a 
formal or informal claim for benefits.  

The Board has also reviewed the VA medical treatment records 
on file for the period from April 30, 1991, to April 20, 
1993.  These records show no treatment for PTSD during that 
period.  Accordingly, it is axiomatic that the veteran did 
not indicate his intent to seek service connection for PTSD 
during this period.  In short, no informal claim is shown by 
the VA medical treatment records.  As the evidence does not 
show that the veteran submitted either a formal or informal 
claim of service connection for PTSD during the period from 
April 30, 1991, to April 20, 1993, the Board finds that there 
is no legal basis to award the veteran an earlier effective 
date for his PTSD.

With respect to the effective date for the grant of TDIU, the 
Board notes that the veteran's PTSD is his only service-
connected disability.  Although the veteran has asserted that 
he has had no substantial gainful employment since 1982, the 
law makes it clear that VA can only grant TDIU when the 
veteran is unemployable by reason of a service-connected 
disability.  38 C.F.R. § 4.16 (2001); see also Tripp v. 
Derwinski, 3 Vet. App. 173, 176 (1992).  Thus, the veteran's 
difficulty with vocational rehabilitation from 1984 to 1986, 
and the fact that he was granted SSA benefits retroactive to 
October 27, 1988, is irrelevant in the instant case.  The 
simple fact is that the veteran, as a matter of law, cannot 
be granted an effective date earlier than his grant of 
service connection for PTSD.  As the Board has determined 
that the veteran is not entitled to an effective date earlier 
than April 20, 1993, for the grant of service connection, the 
veteran is not entitled to an earlier effective date for his 
TDIU either.

For the reasons stated above, the Board finds that there is 
no basis to award the veteran an effective date earlier than 
April 20, 1993, for his grant of service connection for PTSD, 
or his grant of TDIU.


ORDER

Entitlement to an effective date earlier than April 20, 1993, 
for a grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than April 20, 1993, 
for a grant of TDIU is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

